Order entered July 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01549-CR

                                 LADALE CUBIT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34970-K

                                           ORDER
       The Court REINSTATES this appeal.

       On April 24, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in this appeal. Although court reporter Janice Garrett filed,

on May 22, 2013, a request for an extension of time to file the reporter’s record, she did not

tender the reporter’s record with the extension request. On July 22, 2013, we received the

reporter’s record. Accordingly, in the interest of expediting the appeal, we VACATE the April

24, 2013 order requiring findings.

       Because Ms. Garrett did not tender the reporter’s record by the July 1, 2013 date

specified in her extension request, we DENY that request as moot.
       On the Court’s own motion, we consider the reporter’s record received on July 22, 2013

properly filed.

       Appellant’s brief is due within thirty days of the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE